Citation Nr: 1455783	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for the residuals of a left thumb fracture.

4.  Entitlement to service connection for a disorder manifested by heel spurs.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a disorder manifested by rapid eye movement.

7.  Entitlement to service connection for a disorder manifested by periodic limb movement.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service with the Air National Guard from June 1986 to March 2008, with periods of active duty for training (ACDUTRA) from August 1986 to December 1986 and from August 1990 to November 1990.  He also had periods of inactive duty for training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

In February 2011, the Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ); a transcript of that hearing has been associated with the claims file.

In August 2011, in pertinent part, the Board remanded the case for additional development.  The requested VA examinations were provided and an additional Supplemental Statement of the Case (SSOC) was issued in November 2012.  The case has been returned to the Board.

The Virtual VA claims file has been reviewed.  Other than the October 2014 informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the appellant in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to sleep apnea during a period of ACDUTRA; nor is the sleep apnea shown to be due to an event or incident of service.

2.  The Veteran is not shown to have manifested complaints or findings referable to rapid eye movement during a period of ACDUTRA, nor is the rapid eye movement shown to be due to an event of incident of service.

3.  The Veteran is not shown to have manifested complaints or findings referable to periodic limb movement during a period of ACDUTRA; nor is the periodic limb movement shown to be due to an event or incident of service.

4.  The Veteran is shown to have been treated for a lumbar back pain, right knee pain, a left thumb fracture, and heel spurs during periods of service in the Air National Guard.

5.  The currently demonstrated degenerative disc disease of the lumbar spine is shown as likely as not to be due to an injury sustained during service.

6.  The currently demonstrated patellar bursitis of the right knee is shown as likely as not to be due to an injury sustained during service.

7.   The currently demonstrated residuals of a fracture of the left thumb is shown as likely as not to be due to an injury sustained during service.

8.  The currently demonstrated heel spurs is shown as likely as not to be due to an injury sustained during service


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  The Veteran's disability manifested by rapid eye movement is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

3.  The Veteran's disability manifested by periodic limb movement is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative disc disease of the lumbar spine is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  By extending the benefit of the doubt to the Veteran, his disability manifested by patellar bursitis of the right knee is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a fracture of the left thumb is due to an injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  By extending the benefit of the doubt to the Veteran, his disability manifested by heel spurs is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a December 2008 notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded multiple VA examinations responsive to the claims of service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examinations are inadequate to decide the claims being adjudicated herein, so the examinations are found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the February 2011 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims for an increased rating and for service connection.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorders.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a). 

In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111  and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C.A. § 1153.  

If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b);Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened." Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Sleep Apnea, Rapid Eye Movement, and Periodic Limb Movement

A November 1999 letter to the Veteran's physician indicates that his sleep disorder was diagnosed on September 1, 1998 and had responded very well to treatment.  It was expected that his treatment would be lifelong, but the sleep disorder should have no significant effect on his ability to perform his job as an aircraft mechanic with appropriate medical attention.

In early October 2000, the Veteran requested a re-evaluation for his sleep disorder.  He reported beginning to experience sleep symptoms in 1986 after a trip and several days of sleep deprivation when he would fall asleep while driving or sitting at his desk.  He also had difficulty staying awake during meetings, and he reported that it had progressed since its onset.  

At the hearing held in February 2011, the Veteran testified that, prior to being diagnosed with sleep apnea, he started falling asleep on the job.  He was doing shift work, and his body was having trouble adjusting to the different shifts.  He also experienced related manifestations during his period of service in the Air National Guard.  Once the sleep apnea was diagnosed, the Veteran reported being put on a profile that had to be renewed every 2 years, although there was no change in his duties.

The evidence does not show that the Veteran's sleep apnea, rapid eye movement, and periodic limb movement are related to a disease or injury during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.  

There is also no evidence that any of these disorders were aggravated due to a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.  

The Board acknowledges that the medical evidence shows diagnoses of sleep apnea, rapid eye movement, and periodic limb movement.  

However, the Veteran is shown to have been provided with a profile for sleep apnea, rapid eye movement, and periodic limb movement during his long period of Air National Guard service.  He complained of an increase in symptoms, but he did not make any assertions that his symptoms were the result of any of his periods of ACDUTRA or INACDUTRA. 

The service treatment records in this regard do not reflect any complaints or treatment for his sleep apnea, rapid eye movement, and periodic limb movement during ACDUTRA or INACDUTRA.  In addition, the Board observes that service personnel records do not show that the sleep apnea, rapid eye movement or periodic limb movement interfered with the performance of his duties or that he requested reassignment due to his symptoms.  

Moreover, the Veteran is not shown to have voiced any relevant complaints or exhibited pertinent symptomatology to prior to 1998, well after his periods of ACDUTRA.

In this regard, the October 2011 and November 2011 VA examiner opined that it was less likely than not that the current sleep apnea, rapid eye movement, and periodic limb movement was caused or aggravated by a disease or injury during ACDUTRA or an injury during INACDUTRA.  

In particular, the VA examiner noted that the Veteran made no complaints related to his sleep apnea, rapid eye movement, and periodic limb movement during either period of ACDUTRA, and that, even if the Veteran was on a period of INACDUTRA when he was diagnosed with sleep apnea, rapid eye movement, and periodic limb movement, there is nothing to indicate that it is related to such INACDUTRA.  

The examiner noted that the Veteran reported that his symptoms began in 1996 and that he sought treatment in 1998, after which his symptoms markedly improved.  

In short, the Board finds that the weight of the evidence does not show that sleep apnea, rapid eye movement, or periodic limb movement was caused or aggravated by a disease or injury during a period of ACDUTRA or an injury during a period of INACDUTRA.  

The Board reiterates that the Veteran made no complaints whatsoever related to his sleep apnea, rapid eye movement, and periodic limb movement during either period of ACDUTRA, and did not complain of worsening of symptoms due to his duties during INACDUTRA.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that the Veteran's lay statements tend to generally relate the sleep apnea, rapid eye movement, and periodic limb movement to his INACDUTRA, the Board finds that they are of limited probative value and are outweighed by the medical opinion provided in connection with the October 2011 and November 2011 VA examination reports, as well as the absence of a related injury while on INACDUTRA.  

The VA examination reports explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, on this record, the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, rapid eye movement, and periodic limb movement.


Lumbar Spine, Right Knee, Left Thumb, and Heel Spurs

The Veteran reports having current disability due to an injury sustained during a weekend drill when he fractured his left thumb.  He initially did not seek treatment because he believed it was just a sprain, but it was later noted to have been fractured.

An August 22, 2005 private treatment record indicated that the Veteran had a fractured left thumb that was injured 3 weeks earlier.

An August 6, 2006 private treatment record and letter indicated that the Veteran had no specific trauma to the right knee, but crawled around a lot in connection with his mechanic job.  He was given a diagnosis of traumatic patellar bursitis of the right knee that was aggravated by chronic kneeling associated with his job.

An April 10, 2007 private medical record indicated that the Veteran had an MRI due to complaints of chronic lower back pain and that the results revealed a protruding disc at L5-S1 and mild to moderate degenerative disc disease from L2-S1.  

The Veteran complained of left heel pain on September 12, 2007; left heel spurs were diagnosed on March 3, 2008.  

An April 2011 letter from a private chiropractor noted that the Veteran's duties involving twisting, bending, and lifting and standing on hard surfaces caused and accelerated his degenerative disc disease, patellar bursitis and heel spurs.

At the February 2011 hearing, the Veteran testified that he felt something pop in his back during a weekend drill and sought treatment from a chiropractor immediately afterwards.  

The Board observes that the Veteran's civilian employment with the Air National Guard, involved performing work that was similar to his duties in the Air National Guard.   

The Board finds that the evidence to be in relative equipoise in showing that 1he degenerative disc disease of the lumbar spine, patellar bursitis of the right knee, residuals of a fracture of the left thumb, and heel spurs as likely as not were due to injuries sustained incident to the performance of his duties during service.   

Significantly, the Board points out that the October 2011 and November 2011 VA examiners found that it was at least as likely than not that the Veteran's degenerative disc disease of the lumbar spine, patellar bursitis of the right knee, residuals of a fracture of the left thumb, and heel spurs were related to injuries during INACDUTRA service.  

The Board acknowledges that the VA examiner found that the Veteran's  degenerative disc disease of the lumbar spine, patellar bursitis of the right knee, residuals of a fracture of the left thumb, and heel spurs injuries are not documented in service treatment records and that none of these disorders was related to either period of ACDUTRA, but pointed out that he nonetheless was unable to exclude the possibility of related injuries during his periods of INACDUTRA, given the absence of evidence confirming dates of such injuries.  The VA examiner relied upon the Veteran's credible lay statements of such injuries and the onset of symptoms.  Thus, the VA examinations are of probative value.  

In resolving all reasonable doubt in the Veteran's favor, service connection for le degenerative disc disease of the lumbar spine, patellar bursitis of the right knee, residuals of a fracture of the left thumb, and heel spurs is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied. 

Service connection for a disability manifested by rapid eye movement is denied.  

Service connection for a disability manifested by periodic limb movement is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for patellar bursitis of the right knee is granted.

Service connection for the residuals of a left thumb fracture is granted.

Service connection for heel spurs is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


